Citation Nr: 0806366	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-21 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971, 
with service in the Republic of Vietnam from October 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

The veteran participated in a Board video conference hearing 
in December 2006 with the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
veteran's claims file.  At the hearing, the veteran submitted 
additional evidence in support of his claim and waived RO 
review.  See 
38 C.F.R. § 20.1304(c) (2007).  This newly submitted evidence 
will be considered in the following decision. 


FINDINGS OF FACT

1.  The veteran is the recipient of the Combat Infantryman 
Badge (CIB); therefore, his exposure to combat is presumed.

2.  The preponderance of the evidence in the claims file 
establishes that the veteran does not have a diagnosis of 
PTSD in accordance with the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his or her behalf.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in September 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  The September 2004 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  In addition, in 
March 2006, the veteran was provided information regarding 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the claim was 
not readjudicated by the RO after this letter, the additional 
evidence received during the veteran's Board video conference 
hearing was duplicative of records already in the veteran's 
claims file and was accompanied by a waiver of RO initial 
consideration.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. § 20.1304 (2007).  Further, there is no 
rating or effective date to be assigned as a result of this 
decision.  Therefore, any timing defect in the provision of 
this aspect of the notice was harmless error.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also notes that in a statement dated in November 
2005, the veteran stated that he had difficulty opening up to 
a stranger to discuss his experiences in Vietnam.  He stated 
that he could only talk to other combat veterans who could 
relate to him.  The Board notes that the duty to assist is 
not always a one-way street.  If the veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  If the veteran fails to provide crucial 
information during his VA examinations, VA cannot assist him 
further in this regard.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  The veteran was 
afforded VA medical examinations in November 2004 and May 
2005 to obtain an opinion as to whether his alleged mental 
disorder can be diagnosed as PTSD and whether this condition 
can be directly attributed to service.  Further examination 
or opinion is not needed on the PTSD claim because, at a 
minimum, there is no persuasive and competent evidence that 
the veteran has a credible diagnosis of PTSD.  This is 
discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. §3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. §3.303(d) (2007).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2007).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f) (2007).  

The Board observes that the veteran's DD 214 indicates that 
he was awarded the CIB, which is indicative of participation 
in combat.  As such, there is satisfactory evidence that the 
veteran was exposed to explosions and ambushes in service.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007); Collette v. Brown, 82 F.3d 389 (1996).  However, 
section 1154(b) serves only to relax the evidentiary burden 
to establish the incurrence of a disease or injury in 
service.  It does not provide a substitute for medical-nexus 
evidence.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Inasmuch as the record indicates that the veteran was awarded 
the CIB and that his claimed stressors relate to combat 
experiences, and in light of the fact that there is no 
evidence to the contrary, the Board finds that he did engage 
in combat with the enemy and concedes that he has the in-
service stressor required for service connection for PTSD.

However, the critical element is that, based on the record as 
a whole, the veteran lacks a proper diagnosis of PTSD related 
medically to any in-service combat stressor.  The Board notes 
that the VA outpatient treatment notes associated with the 
veteran's claims folder indicate that the veteran has been 
diagnosed with PTSD.  None of these treatment records provide 
a basis for that diagnosis, nor do they contain a medical 
nexus statement.  See VA outpatient treatment records.

In support of his claim, the veteran has submitted two 
statements from the clinical social worker (W.J.R.) whom he 
met with at the VA Medical Center (VAMC).  The February 2005 
statement noted that the veteran was initially screened at 
the VAMC in April 2004.  The veteran presented with symptoms 
of PTSD that were negatively affecting the veteran's 
functioning.  W.J.R. noted that it was his professional 
opinion that the veteran suffered from PTSD.  It was noted 
that the veteran suffered from problems with memory loss, 
poor attention span, poor sleep pattern, intrusive thoughts, 
hypervigilance, feeling detached from his life and ongoing 
anger management problems.  "These issues seem to be related 
to his military, combat experiences."  See VAMC clinical 
social worker statement, February 16, 2005.

The veteran submitted a second letter from W.J.R., clinical 
social worker, in June 2006.  The letter stated that the 
veteran met the criteria for PTSD and it was likely that his 
symptoms were due to his military experiences.  The veteran 
had some reduction in his ability to adapt to stressful 
circumstances such as workplace and other social 
environments.  In the past, the veteran discounted his PTSD 
symptoms.  More recently, he came to understand that not 
everyone experiences such severe negative effects from 
military service.  He found it increasingly difficult to 
manage his anxiety and intrusive memories from his combat 
experiences.  See VAMC clinical social worker statement, June 
20, 2005.

The Board notes that neither of the two letters submitted by 
the veteran indicates that the veteran's claims file was 
reviewed in conjunction with these statements.  Whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000).  

Not only does the VA social worker not provide any reasons 
and bases for his opinions, the opinions at best are 
speculative, general and inconclusive in nature.  Such 
statements cannot support a claim.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 462 (1996); Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  Terms such as "it was likely 
that his symptoms were due to his military experience" and 
that the veteran's issues "seem to be related to service" 
are not conclusive.  Additionally, the author is not a 
medical doctor, fully capable of diagnosing the veteran's 
disability.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In the present case, the Board finds 
the two VA examinations to be the most persuasive.  
Initially, the Board notes that both the November 2004 and 
May 2005 VA examiners thoroughly reviewed the veteran's 
claims file in conjunction with his examinations.  See 
Hernandez-Toyens, supra.  

During the November 2004 VA examination, the veteran 
participated in psychological testing.  This testing appeared 
valid and did not indicate the presence of any 
psychopathology.  The veteran's scores on the Minnesota 
Multiphasic Personality Inventory-II were all within normal 
range and the only scale of note that had any elevation dealt 
with the veteran's concerns over his physical condition.  The 
veteran's raw score on the Mississippi Scale placed him at 
the mean for the well-adjusted group used to provide norms 
for that instrument.

The examiner concluded that the veteran was an infantryman in 
the United States Army and spent nearly a year in Vietnam in 
a combat zone.  It was clear that he met Criteria A for PTSD.  
He was involved in combat, shot enemy soldiers and saw fellow 
soldiers both killed and wounded.  According to the veteran's 
self-report, he re-experienced those situations two to three 
times per week either through dreams or through having his 
thoughts drift toward Vietnam. It appeared that his feelings 
about the war intensified since the war in Iraq began and 
since he reconnected with other veterans who discussed their 
wartime experiences.  The veteran did not appear to have any 
difficulties related to people and did not have amnesia for 
any part of his Vietnam experience.  He did not have a sense 
of foreshortened future, though he reported waking up a lot 
at night.  He was not irritable and did not have difficulty 
managing his anger.

The veteran's social history indicated that he functioned 
well since his discharge from service.  He was gainfully 
employed for over 30 years at the same company, from which he 
will ultimately retire.  Additionally, he reported he has 
friends he spends time with and has a 28-year marriage.  
Psychological testing indicated the veteran was free of 
psychopathology.  Overall, the examining psychologist found 
that while the veteran did exhibit some symptoms of PTSD, he 
did not meet the full criteria required for such a diagnosis, 
compliant with the DSM-IV.  See VA examination report, 
November 24, 2004.

The veteran was afforded a second VA examination in May 2005.  
The veteran reported experiencing daily intrusive 
recollections of Vietnam, and being occasionally distressed 
by them.  He did not have nightmares, but occasionally awoke 
sweating.  He did not appear to experience intense distress 
or psychological disturbance when remembering events.  He had 
no notable physical reactions when remembering events.  The 
veteran specifically stated that he did not avoid people or 
issues and wanted to face them directly.  He reported 
socializing with family and friends.  He felt capable of 
feeling connected to other people.  His sleep onset was good 
but he awoke approximately once or twice per night.  He said 
that 70 percent of the time, he had little difficulty 
returning to sleep and he was often able to sleep six hours 
without interruption.  

He had no feelings of watchfulness, feeling on edge or 
constant jitters.  He described some increased startle 
response such as jumping, flinching and starting at the 
origin of a noise after being startled and described 
occasional discreet episodic irritable episodes.  He had no 
history of legal problems or interpersonal violence and did 
not complain of significant depressive symptoms.  On the 
MMPI-2 test, he produced a somewhat elevated profile that 
appeared he understood the instructions, read the items 
carefully and responded appropriately.  He was somewhat 
inconsistent and defensive in answering but the profile did 
not appear grossly distorted.  Although it was somewhat 
elevated over the previous administration in November 2004, 
the profile was not typical of combat veterans with PTSD.  On 
the Mississippi Scale, he scored in the average range for 
well-adjusted veterans.  On the Beck Anxiety Inventory, he 
scored in the mild range for anxiety symptoms.

In conclusion, the examiner stated that based on the signs, 
symptoms, occupational and social functioning described 
above, the veteran did not meet the DSM-IV criteria for PTSD.  
He had some mild anxiety symptoms meeting the criteria for an 
anxiety disorder.  There did not appear to be multiple mental 
disorders.  The veteran was diagnosed with adjustment 
disorder, not otherwise specified.  See VA examination 
report, May 2, 2005.

As noted above, the Board finds the VA examinations of record 
to be the most persuasive evidence.  Both the examiners 
provided reasons and bases for their conclusions.  While the 
Board has conceded the veteran's combat exposure, he does not 
have a valid diagnosis of PTSD, compliant with the 
requirements of the DSM-IV, as required by 38 C.F.R. § 
3.304(f).

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  In the absence of diagnosed PTSD, service 
connection may not be granted.  See also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that he has a current 
diagnosis of PTSD.  There is not an approximate balance of 
evidence.  

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


